In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-292 CR

____________________


STEVEN DALE DILLARD, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 1st District Court
Jasper County, Texas

Trial Cause No. 8104




MEMORANDUM OPINION (1)
	We have before the Court an appeal by Steven Dale Dillard from an order denying
a motion for DNA testing, signed May 20, 2003.  The notice of appeal was filed with the
trial court on June 25, 2003, more than thirty days from the date that the trial court signed
the appealable order.  We notified the parties that the appeal did not appear to have been
timely filed, but received no reply from the appellant.  The court finds the notice of appeal
was not timely filed.  Tex. R. App. P. 26.2.  No extension of time was timely requested
pursuant to Tex. R. App. P. 26.3.  It does not appear that appellant obtained an out-of-time
appeal.  The Court finds it is without jurisdiction to entertain this appeal.
	It is, therefore, ORDERED that the appeal of this cause be DISMISSED for want
of jurisdiction.
	APPEAL DISMISSED.	
										PER CURIAM

Opinion Delivered August 7, 2003 
Do Not Publish
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.